IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
  DAVID DIBENEDETTO, et al.,                         )
                                                     )
                 Plaintiffs,                         )
                                                     )
  v.                                                 ) Case No. 1:16-cv-02429-TSC
                                                     )
  THE ISLAMIC REPUBLIC OF IRAN                       )
                                                     )
         AND                                         )
                                                     )
  THE IRANIAN MINISTRY                               )
  OF INFORMATION AND SECURITY                        )
                                                     )
                 Defendants.                         )
                                                     )
                                                     )


                                MEMORANDUM OPINION

                                    I.      BACKGROUND

       This action was filed under the Foreign Sovereign Immunities Act (“FSIA”), 28

U.S.C. § 1605A, and arises out of the bombing of the United States Marine barracks in

Beirut, Lebanon on October 23, 1983. (ECF No. 1 (“Compl.”). The thirty-five (35)

plaintiffs in this action include servicemen killed or injured in the terrorist attack, their

estates, and family members. (Id.) Defendants, the Islamic Republic of Iran and the

Iranian Ministry of Information and Security, were served through diplomatic channels on

October 18, 2017. (ECF No. 16). Prompted by defendants’ failure to answer, and upon

affidavit by plaintiffs’ counsel, the clerk of the court entered a default against defendants

on March 5, 2018. (ECF Nos. 17 and 18.)



                                                 1
                                       II.     LIABILITY

       On March 6, 2018, plaintiffs’ counsel filed a motion for default judgment as to

liability, asking this court “to take notice of the liability decisions entered in the related

cases of Peterson v. Islamic Republic of Iran (Peterson I), 264 F. Supp. 2d 46 (D.D.C.

2003) and Fain v. Islamic Republic of Iran, 856 F. Supp. 2d 109 (D.D.C. 2012).” (ECF

No. 19.) That same day, plaintiffs’ counsel moved for the appointment of a special master

to consider all issues regarding compensatory damages. (ECF No. 20.) This court

granted both motions on September 30, 2019. (ECF No. 25.)

                                       III.    DAMAGES

        Damages available under FSIA’s cause of action “include economic damages,

 solatium, pain and suffering, and punitive damages.” 28 U.S.C. § 1605A(c)(4).

 Survivors may recover damages for their pain and suffering, estates of the deceased may

 recover economic losses stemming from wrongful death to the victims of terrorism,

 family members may recover solatium for their emotional injury, and all plaintiffs may

 recover punitive damages. Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 82-83

 (D.D.C. 2010).

        Under the FSIA, a “default winner must prove damages in the same manner and to

 the same extent as any other default winner.” Hill v. Republic of Iraq, 328 F.3d 680,

 683-84 (D.C. Cir. 2003). “A plaintiff must prove that the consequences of the

 defendants’ conduct were ‘reasonably certain (i.e., more likely than not) to occur, and

 must prove the amount of the damages by a reasonable estimate consistent with this

 [Circuit’s] application of the American rule on damages.’” Salazar v. Islamic Republic

                                                 2
of Iran, 370 F. Supp. 2d 105, 115-16 (D.D.C. 2005) (quoting Hill, 328 F.3d at 681

(internal quotations omitted)). Plaintiffs in this action have demonstrated that

defendants’ commission of acts of extrajudicial killing and provision of material support

and resources for such killing were reasonably certain to—and indeed intended to—

cause injury to plaintiffs. Peterson v. Islamic Republic of Iran (Peterson II), 515 F. Supp.
2d 25, 37 (D.D.C. 2007).

       The court has received and reviewed the damage award recommendations of the

special master and hereby adopts all facts found by and recommendations made by the

special master which conform to the well-established damages frameworks articulated

below. See Peterson II, at 52-53; Valore, 700 F. Supp. 2d at 84-87.

       A.     Pain and Suffering

       Assessing appropriate damages for physical injury or mental disability depends

upon a myriad of factors. Where “death was instantaneous there can be no recovery.”

Elahi v. Islamic Republic of Iran, 124 F. Supp. 2d 97, 112 (D.D.C. 2000) (citation

omitted); see also Thuneibat v. Syrian Arab Republic, 167 F. Supp. 3d 22, 39 n.4 (D.D.C.

2016) (where plaintiffs “submit[] no evidence . . . showing that either of the [victims

suffered any pain and suffering prior to their deaths in the suicide bombings,” damages

must be denied). Victims who survived a few minutes to a few hours after the bombing

typically receive an award of $1 million. Elahi, 124 F. Supp. 2d at 113.

       For victims surviving for a longer period of time, this court considers “the

severity of the pain immediately following the injury, the length of hospitalization, and

the extent of the impairment that will remain with the victim for the rest of his or her

                                              3
life.” Peterson II, 515 F. Supp. 2d at 52 n. 26 (citing Blais v. Islamic Republic of Iran,

459 F. Supp. 2d 40, 59 (D.D.C. 2006)). In Peterson II, this court adopted a general

procedure for the calculation of damages that begins with the baseline assumption that

persons suffering substantial injuries in terrorist attacks are entitled to $5 million in

compensatory damages. Id. at 54. This approach is not rigidly applied, however, and

this court has indicated it will “depart upward from this baseline to $7.5-$12 million in

more severe instances of physical and psychological pain, such as where victims

suffered relatively more numerous and severe injuries, were rendered quadriplegic,

partially lost vision and hearing, or were mistaken for dead,” Valore, 700 F. Supp. 2d at

84, and will “depart downward to $2-$3 million where victims suffered only minor

shrapnel injuries or minor injury from small-arms fire.” O’Brien v. Islamic Republic of

Iran, 853 F. Supp. 2d 44, 47 (D.D.C. 2012) (citation and internal quotation marks

omitted).

       For servicemen suffering emotional, but no physical injury, this court has adopted

a general framework for the calculation of pain and suffering damages whereby they are

typically “awarded $1.5 million.” Worley v. Islamic Republic of Iran, 177 F.3d 283, 286

(D.D.C. 2016); see also Davis v. Islamic Republic of Iran, 882 F. Supp. 2d 7 (D.D.C.

2012) (awarding $1.5 million in damages to Marine stationed aboard USS Iwo Jima at

time of attack but participated in recovery efforts and suffered from PTSD); Peterson,

515 F. Supp. 2d at 56; Valore, 700 F. Supp. 2d at 84.

      Here, the only departure recommended by the special master is that Adam

Webb receive $2 million rather than the $5 million baseline established in Peterson

                                               4
    and Valore. Webb’s medical records allude to a “contusion to the left shoulder” and

    “mild palpatory tenderness over the metatarsal area of the left foot,” a “fractured

    ankle” and “no other injuries.” (ECF No. 35 at 5.) The evidence does not suggest

    that Webb suffered severe or permanent physical injuries as a result of the Beirut

    bombings. (Id.) This court agrees with the special master and adopts the

    recommendation that Mr. Webb be awarded $2 million in damages for pain and

    suffering.1

           B.     Economic Loss

           The FSIA establishes a cause of action for economic damages resulting from an

    act of state-sponsored terrorism. 28 U.S.C. § 1605A. Through detailed economic

    appraisals, the estates of those servicemen killed in the attack have proven to the

    satisfaction of the special master, and thus to the satisfaction of this court, the loss of

    accretions resulting from these wrongful deaths. See Valore, 700 F. Supp. 2d at 85

    (adopting a special master’s recommendation to accept economic loss as calculated

    through appraisals). The court therefore adopts without modification the special master’s

    recommended damage awards for economic loss.

           C.     Solatium

          This court developed a standardized approach for FSIA intentional infliction of

emotional distress, or solatium, claims in Heiser v. Islamic Republic of Iran, 466 F. Supp.
1
  Federal Rule of Civil Procedure 53(f)(2) provides that in response to a report of a special master,
“[a] party may file objections or motion to adopt or modify no later than 21 days after a copy of the
master’s order, report, or recommendations is served.” Webb did not object to the special master’s
report, but instead moved this court to adopt the findings. (See ECF No. 36)
                                                   5
2d 229 (D.D.C. 2006). In Heiser, this court surveyed damages awarded to the family

members of the deceased victims of terrorism and determined, based on averages, that

“[s]pouses typically receive greater damage awards than parents [or children], who, in

turn, typically receive greater awards than siblings.” Id. at 269. Specifically, this court

established a framework whereby spouses of deceased victims receive approximately $8

million, while parents receive $5 million and siblings receive $2.5 million. Id. See also

Valore, 700 F. Supp. 2d at 85 (observing that courts have “adopted the framework set

forth in Heiser as ‘an appropriate measure of damages for the family members of

victims’”) (quoting Peterson II, 515 F. Supp. 2d at 51).

        When applying this framework, this court is mindful that “[these numbers . . . are

 not set in stone,” Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51,79 (D.D.C.

 2010), and that deviations may be warranted when confronted with “evidence

 establishing an especially close relationship between the plaintiff and decedent,

 particularly in comparison to the normal interactions to be expected given the familial

 relationship” or with “medical proof of severe pain, grief or suffering on behalf of the

 claimant and circumstances surrounding the terrorist attack [rendered] the suffering

 particularly more acute or agonizing.” Oveissi v. Islamic Republic of Iran, 768 F. Supp.
2d 16, 26-27 (D.D.C. 2011). Conversely, downward departures may be appropriate

 where the evidence suggests that the relationship between the victim and his family

 members is attenuated, Valore, 700 F. Supp. 2d at 86, or where a claimant fails to

 “prove damages in the same manner and to the same extent as any other default winner.”

 Hill, 328 F.3d at 683. The court adopts without modification the special master’s

                                               6
    recommended damage awards for solatium.

           D.     Punitive Damages

         In assessing punitive damages, courts must balance the concern that “Recurrent

    awards in case after case arising out of the same facts can financially cripple a defendant,

    over-punishing the same conduct through repeated awards with little deterrent effect . . .

    ,” Murphy, 740 F. Supp. 2d at 75, against the need to continue to deter “the brutal actions

    of defendants in planning, supporting and aiding the execution of [terrorist attacks].”

    Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 184 (D.D.C. 2010). In

    furtherance of this goal, this court held that the calculation of punitive damages in

    subsequent related actions should be tied directly to the ratio of punitive to compensatory

    damages set forth in earlier cases. Murphy, 740 F. Supp. 2d at 76. The ratio of 3.44 was

    established in Valore—an earlier FSIA case arising out of the Beirut bombing. Id. at 82-

    83 (citing Valore, 700 F. Supp. 2d at 52). The court will again apply this same 3.44 ratio,

    resulting in a total punitive damages award of $281,068,882.24. 2

           E.     Estates of Mabel Rich and Donald Webb

           Finally, the court notes that Mabel Rich (mother of servicemember Steve

    Forrester) and Donald Webb (son of servicemember Adam Webb) are deceased and

    administrators of their estates are in the process of being appointed. The special master

    recommends that the awards to the Estates of Mabel Rich and Donald Webb “be held in

    abeyance until letters of administration reflecting the appointment of [] executor[s]” are




2
  Once the award claims of the Estates of Mabel Rich and Donald Webb are excluded, this total
figure becomes $261,804,882.24.
                                                  7
 filed with the court. (ECF No. 29 at 22; ECF No. 35 at 29.) The court adopts this

 recommendation.

                                  IV.    CONCLUSION

      The court finds defendants responsible for the injuries sustained by the plaintiffs

 and thus liable under the FSIA for $81,706,070.42 in compensatory damages and

 $281,068,882.24 in punitive damages, for a total award of $362,774,952.66 as

 recommended by the special master. (See ECF Nos. 29–35.) Excluding the claims of

 the Estates of Mabel Rich and Donald Webb, this amounts to $76,106,070.42 in

 compensatory damages and $261,804,882.24 in punitive damages, for a total award of

 $337,910,952.66.

      A separate Order and Judgment consistent with these findings shall be entered

 contemporaneously.


Date: February 19, 2020




                                         Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                             8